Title: To Alexander Hamilton from Pierre Charles L’Enfant, 21 August 1792
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander



My dear sir
town of paterson [New Jersey] August 21st 1792

Under an Expectation of seeing you on the twenty ulterior I differed answering your last favour wishing to assure you that your favorit Child will be carefully nursed and bread up to your satisfaction without Involving the parents in to Extravagant or usless Expence. My sole Embition being to deliver it worthy of its father and capable of doing honor to his Country.

The Gentleman who will hand you this—Mr Roberdeau, is one of those whose assistance I much wish for as a principal overseer of the Land. I need not mention to you my attachement to him and the consideration which lead me to retain him near me. I made an offer to him in consequence of an Notority given me by the directors at their last meeting to appoint to assistant under me—but the salary determined at tow dollar a day will I fear fall short from what he wish knowing as I do that he could have got at the reat of three had he accepted continuing in the work at the potomack which you will know he left from a regard for me and in consequence of his having faith fully discharged his duty.
Knowing your pour ever to persuad I should tank you to Encourag him Not to be discouraged and to join me.
To much Engaged to give you such an account as I wish of the progres making in the busines I confine assuring you I shall spare no amount to forward it.
The plan of the city & of the work I propos I shall forward to you at the first opportunity I shall hav to lay them tow.
I hav the honor to be with very great respect   Your Mos hmbl & obedient servet
P c L’Enfant
Mr secr tre
